 In the Matter of BUNTE BROTHERS,A CORPORATIONandCANDY -WORK-ERS UNION LOCAL 351,BAKERY&CONFECTIONERY WORKERS' INTER-NATIONAL UNION OF AMERICA(A. F. OF L.)Case No. R-0255.--DecidedMarch 7, 1941Jurisdiction:confections manufacturing industry.Investigation and Certification of Representatives:existence of question: stip-ulated ; election necessary.Unit Appropriate for Collective Bargaining:allhourly paid non-supervisoryproduction employees of the Company, including packers, wrappers, shippingand receiving clerks, factory janitors, cafeteria employees, loaders, papercutters, city store order pickers, city shipping department employees, adver-tising department employees, warehouse employees, and the gardener, butexcluding powerhouse employees, maintenance employees, watchmen,sales-men, foremen, foreladies, assistant foremen, assistant foreladies, full-timeclerical employees, truck drivers, elevator operators, printers, the order chaserand stock clerks in the shipping room, and the garage employee.Mr. Otto A. Jaburek,of Chicago, Ill., for the Company.Mr. Patrick J. Taft,ofWashington, D. C., andMr. James Cross,of Chicago, Ill., for the Union.Mr. Louis Newman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 9, 1940, John Kunio and John DiMenna, respectivelyvice president and corresponding secretary of Candy Workers UnionLocal 351, Bakery & Confectionery Workers' International Union ofAmerica (A. F. of L.), herein called the Union, filed with the Re-gionalDirector for the Thirteenth Region (Chicago, Illinois) a,petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Bunte Brothers, a cor-poration, Chicago, Illinois, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On December 30, 1940, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c)30 N. L.R. B., No. 22.132 BUNTE BROTHERS -133of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.OnJanuary 2, 1941, the Union filed with the Regional Director anamended petition for investigation and certification of representatives.On January 2, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served on the Company and the Union.Pursuant to the notice, a hearing was held on January 13 and 14,1941, at Chicago, Illinois, before Charles F. McErlean, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on the admissibilityof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial error was committed. Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY 1The Company is an Illinois corporation, having its only factoryin Chicago, Illinois.It is engaged in the manufacture, sale, anddistribution of various candies, confections, -and other similar prod-ucts.From June 1, 1938, to June 1, 1939, the Company purchasedfor use in manufacturing at its factory approximately 15,000 tonsor more than $2,000,000 worth of raw materials, including sugar,corn syrup, cocoa - beans, starch, flavors, flavoring extracts, nuts,glycerin, gum arabic, and egg albumen, 99 per cent of which rawmaterials, valued at more than $2,000,000, were shipped to the fac-tory from States other than Illinois and from foreign countries.During t'his'period the Company shipped from the factory approxi-mately 16,000 tons of finished products, and about 75 per cent ofwhich, having a value of $3,407,000, were shipped from the factoryto destinations outside the State of Illinois.Also during this pe-riod the Company used at its factory for packing and shipping pur-poses approximately $575,000 worth of packing materials, includingi The factsas toits business were stipulated by the Company.With respect to theperiod from June 1, 1938, to June 1, 1939, the stipulated facts are the same as thosefound by theBoard inMatterof Bunte Brothers a corporationandGrace Accettura, et al,26 N. L.R. B. 1419. 134DECISIONS OF NATIONALLABOR RELATIONS BOARDboxes, cases, cartons, pails, barrels, sealing tape, string, gum, andwire, about $460,000 worth of which materials were shipped to thefactory from outside the State of Illinois; and used about 15,000tons of coal, 50 per cent of which was shipped to the factory fromthe State of Indiana.There has been no substantial change in the business of the Com-pany since June 1,.1939.The figures set out above for the periodfrom June 1, 1938, to June 1, 1939, were approximately the samefor the period from June 1; 1939, to June 1, 1940, and the Company'sinterstate purchases and sales were proportionately the same forthe period from June 1, 1939, to June 1, 1940.IT.THE ORGANIZATION INAOLVEDCandy Workers Union Local 351, Bakery & Confectionery Work-ers' International Union of America, is a labor organization affili-ated with the American Federation of Labor. It admits to member-ship employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONIt is stipulated by the parties that there is a question concern-ing the representation of the Company's employees, and that itarose in the following manner : On September 23, 1940, the Unionwrote the Company requesting that the Company re'coglnze it asthe collective bargaining representative of the Company's employeesand start bargaining collectively with it as such representative.OnSeptember 26, 1940, the Company acknowledged receipt of theUnion's request, stated that it doubted whether the Union repre-sented a majority of all the Company's employees, and refusedtherefore to grant the Union recognition as requested.Membership and authorization cards produced by the Union atthe hearing for examination by the Trial Examiner show that theUnion represents a substantial number of employees in the, unitfound below to be appropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Com-'The Tual Examiner stated at the hearing that,of 448 cards submitted xo him, 435seemed to bear authentic signatures.Of the 435 names thus sjgned on the cards, 309 alsoappeared on the Company's pay roll of January11, 1941Therewere 875 employees'names on this pay roll. BUNTE`BROTHERS135pany described in Section I above, has a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates and tends to lead to labor disputes-burdening and obstructingcommerce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union in its petition requests a unit of all hourly paid non-supervisory production employees, including packers, wrappers,shipping and receiving clerks, factory janitors, and cafeteria em-employees,but excluding powerhouse employees,maintenanceemployees, watchmen, salesmen, foremen, foreladies, assistant fore-men, assistant foreladies, full-time clerical employees, city storeclerks, and truck drivers.The Company agrees to inclusion in theunit of all employees whom the Union wants included.At the hear-ing, the parties agreed also to the inclusion of 4 hourly paid non-supervisory employees in the advertising department. In addition,the Company requests, and the Union does not object to, the inclu-sionof the Company's gardener and of the employees at the Com-pany's new warehouse.The parties are in disagreement, however,as to whether certain groups of employees are properly regarded aswithin or without the agreed-upon classifications and as,to whethercertain additional classifications of employees should also be partof the unit.1.Under the pay-roll `classification of "Miscellaneous and Utility"the Company employs an order chaser and 2 stock clerks.The orderchaser checks on orders received from customers to see whether theyare being promptly and completely ,filled ; the stock clerks take andkeep inventory of the candy products which the Company has onhand.The Company contends that these employees are part of theshipping department and should therefore be included in the unit.The Union contends that the work of these employees is primarilyclerical in nature and that they should, therefore, be excluded.Wefind that these 3 men are essentially clerical employees and, as such,should be excluded.2.Employees in the city shipping department prepare goods forshipment to customers within the city of Chicago.The Companywants these employees included, on the ground that they are partof themainshipping department and therefore fall within a classi-fication which the parties agree should be included.The Unionrequests their exclusion, on the ground, that they are "more likeclerks . . . than real workers." 3The duties of these employees are3 The witness who testified for the Union in this respect subsequently admitted lack ofpersonal knowledge as to the duties of the employees in question. 136DECISIONS OF NATIONALLABOR RELATIONS BOARDsubstantially the same as. those of other employees in the shipping,department whom the Union wants included, except that the ordersthey work on are usually smaller than those gomgilto. out-of-towncustomers, the methods of wrapping and packing are therefore some-what different, and they have their own foreman.No substantialreason appears for excluding them from a unit containing otheremployees with substantially similar functions.They will thereforebe included.3.Employed by the Company in its shipping department are 3men known as loaders. These employees load shipments of theCompany's products on freight cars, and in some cases on trucks.The Company requests their inclusion as part of the shipping department.The Union claims that these employees are closely relatedin their work to the truck drivers, that they are eligible for member-ship in another A. F. of L. union, and that they should therefore beexcluded.On the other hand, a Union officer testified that if theseemployees are part of the shipping department they should beincluded.The same Union officer also testified that the loadersshould be excluded because they are "just like clerks." In view ofthe inconclusive nature of the evidence adduced by the Union, weare of the opinion'that the loaders should not be excluded from theunit found to be appropriate.4.With respect to its assistant foremen and assistant foreladies,of whom there are 21, the Company contends that they should beincluded because they are hourly paid and because they allegedlytake part in regular production work and have no supervisory func-tions.There is evidence, however, that ordinary employees takeorders from assistant foremen and assistant foreladies, that the latterdo not do the same kinds of work as ordinary employees, that theyget additional pay for their extra duties, that they take the place offoremen and foreladies when necessary, 'and that their work is par-tially clerical in nature.The Union therefore contends, and we find,that assistant foremen and assistant foreladies are supervisory em-ployees and, as such, should be excluded from the appropriate unit.5.Wrapping and packing materials are made up by the Company'sfactory supply department and furnished by it to other departmentsas needed.Employed in this department are two or three paper cut-ters.The Company urges the inclusion of the paper cutters, on theground that they are production employees.While agreeing in gen-eral to the inclusion of the supply department employees, the Unionrequests the exclusion of the paper cutters, on the ground that "weclass them as printers."The parties have agreed to the exclusion ofthe so-called printers, who operate a multigraph machine and a cello-phane printing machine, the Union because they are eligible for BUNTE BROTHERS137membership in another A. F. of L. union, and the Company becausethey are salaried and supervisory employees.The paper cutterswork on some wrapping materials which are previously or sub-sequently handled by the printers, but they also work on such ma-terials which do not pass through the hands of the printers.Thereisno explicit evidence that the paper cutters are eligible for mein-bership in another labor organization.We are of the opinion thatthe work of the paper cutters is as much a part of production as isthe work performed by other employees who are engaged primarilyin preparing the Company's products for shipment and whom theUnion wants included.We shall include them in the unit found to beappropriate.G.The city store handles the orders of candy jobbers and othercustomers who call at the Company's plant in their own trucks andpick up the products they want. The department consists ofa foreman, a cashier, 2 billers, and 2 order pickers.The par-ties are agreed that foremen should be excluded from the unit, andthe work of the cashier and the 2 billers clearly brings them withinthe stipulated exclusion of clerical employees.The 2 order pickersfetch and assemble the goods wanted by the candy jobbers and othercustomers who drive in to the loading platform used by the citystore.Their duties are similar to those of other order pickers em-ployed in the main shipping room, whom the Union wants included.In support of its request for exclusion of the city store order pickers,the Union points out that they have some direct contact with theCompany's customers.We fail to see why they should therefore beset apart from other employees whose duties are otherwise similar.We find that the city store order pickers should be included.7.The Company has in its employ a group of machinists, electri-cians, millwrights, carpenters, pipefitters, and painters, to whom therecord refers as maintenance employees.The Company contendsthat these employees are engaged largely in maintaining, repairing,and making parts for production machinery and other factory equip-ment, and that their work is therefore an integral part of production.It appears, however, that the maintenance employees are carried onthe Company's pay roll as a separate department, that they havetheir own foreman, that they are regarded as skilled employees, andthat their average pay is higher than that of the production em-ployees.It also appears that they are all eligible for membershipin other unions affiliated with the A. F. of L. For these reasons'theUnion contends, and we find, that the maintenance employeesshould be excluded from the appropriate unit.8.The Company also has in its employ 2 elevator operators and agarage employee.The elevator operators move raw materials and 138DECISIONSOF NATIONALLABOR RELATIONS BOARDcandy products on freight elevators from point to point within theplant.The garage employee washes the Company's trucks and hascharge of the Company's garage.All these employees are eligiblefor membership in other unions affiliated with the A. F. of L.Theunion requests, and we find, that they, like the maintenanceemployees, should be excluded from the appropriate unit.We find that all hourly paid non-supervisory production em-ployees of the Company, including packers, wrappers, shipping andreceiving clerks, factory janitors, cafeteria employees, loaders, papercutters, city store order pickers, city shipping department employees,advertising department employees, warehouse employees, and thegardener, but excluding powerhouse employees, maintenance em-ployees, watchmen, salesmen, foremen, foreladies, assistant foremen,assistant foreladies, full-time clerical employees, truck drivers, ele-vator operators, printers, the order chaser and stock clerks in theshipping room, and the garage employee, constitute a unit appropri-ate for the purposes of collective bargaining, and that said unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and will otherwise effec-tuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot. _At the hearing, the Company requested that its pay roll for theweek preceding the date of any Direction of Election issued by theBoard be the basis for determining eligibility of employees to par-ticipate' in an election.The Union requested that the Company'spay roll of January 11, 1941, be used, basing its request on the ad-mitted intention of the Company to hire additional employees duringthe month or two following the hearing herein.There is no show-ing that the contemplated increase in personnel by the Companyhas any purpose other than to meet the requirements of increasedproduction schedules, or that the employees thus added to the Com-pany's pay roll are to be retained only temporarily.We shall there-fore follow our general practice and direct that all employees in theappropriate unit who were employed by the Company during thepay-roll period immediately preceding the date of our Direction of.Election herein, including employees who did not work during suchpay-roll period because they were ill or on vacation or absent becausecalled for military service, and employees who were then or havesince been temporarily laid off, but excluding employees who havesince quit or been discharged for cause, shall be eligible to partici-pate in the election. BUNTE BROTHERS139Upon the basis of the above findings of fact and upon the entirerecord an ,the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Bunte Brothers, a corporation, Chicago,Illinois,within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All hourly paid non-supervisory production employees of theCompany, including packers, wrappers, shipping and receiving clerks,factory janitors, cafeteria employees, loaders, paper cutters, city storeorder pickers, city shipping department employees, advertising de-partment employees, warehouse employees, and the gardener, butexcluding powerhouse employees, maintenance employees, watchmen,salesmen, foremen, foreladies, assistant foremen, assistant foreladies,full-time clerical employees, truck drivers, elevator operators, print-ers, the order chaser and stock clerks in the shipping room, and.thegarage employee, constitute a unif appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Bunte Brothers, a corporation, Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the Thir-teenth Regibn, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all hourly paid non-supervisory productionemployees of the Company who were employed by it during the pay-roll period immediately preceding the date of this Direction of Elec-tion, including packers, wrappers, shipping and receiving clerks,factory janitors, cafeteria employees, loaders, paper cutters, citystore order pickers, city shipping department employees, advertisingdepartment employees, warehouse employees, the gardener, employees,who did not work during such pay-roll period because they were, 140DECISIONS OF NATIONAL LABOR RELATIONS BOARD,illor on vacation or absent because called for military service, andemployees who were then or have since been temporarily laid off,but excluding powerhouse employees, maintenance employees, watch-men, salesmen, foremen, foreladies, assistant foremen, assistant fore-ladies, full-time clerical employees, truck drivers, elevator operators,printers, the order chaser and stock clerks in the shipping room, thegarage employee, and any employees who have since quit or been dis-charged for cause, to determine whether or not they desire to be rep-resented by Candy Workers Union Local 351, Bakery & ConfectioneryWorkers' International Union of America (A. F. of L.), for thepurposes of collective bargaining.